Citation Nr: 0831875	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from March 1995 to 
March 1999.  


This matter comes to the Board of Veterans' Appeals (Board) 
following a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In August 2006, the Board remanded the veteran's 
claims for service connection for PTSD and for residuals of a 
left tibia fracture to the Appeals Management Center (AMC) 
for additional development.  In January 2008, following 
further development of the record, the Board denied the 
veteran's claims.  

The Board notes that at the time of its January 2008 
decision, information relevant to the veteran's claim for 
service connection for PTSD was in the possession of VA but 
had not been associated with the veteran's claims file.  
Therefore, as will be discussed in more detail below, the 
Board will vacate its January 2008 decision with respect to 
the veteran's claim for service connection for PTSD.  


FINDINGS OF FACT

1.  In a September 2003 VA Form 21-4138 (Statement in Support 
of Claim), the veteran reported that she and her spouse had 
received counseling through "Family Services" at El Toro 
(California) Marine Corps Air Station (MCAS).  

2.  Letters from the AMC dated in December 2006 and February 
2007 requested that the veteran submit the dates that she and 
her spouse had received counseling at MCAS El Toro Family 
Services.  

3.  On March 20, 2007, the AMC received a statement (VA Form 
21-4138) from the veteran, dated in February 2007, in which 
she reported that she and her spouse had received counseling 
at MCAS El Toro Family Services in April 1998.  The AMC also 
received a VA Form 21-0781a (Statement in Support of Claim 
for Service Connection for PTSD Secondary to Personal 
Trauma), dated in March 2007.  

4.  In a January 28, 2008 decision, the Board denied, inter 
alia, the veteran's claim for service connection for PTSD.  

5.  Neither the February 2007 VA Form 21-4138 nor the March 
2007 VA Form 21-0781a, received by the AMC on March 20, 2007, 
were associated with the claims file at the time of the 
Board's January 28, 2008 decision.  


CONCLUSION OF LAW

Vacatur of the Board's January 28, 2008 decision with respect 
to the claim for service connection for PTSD is warranted.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  See 38 C.F.R. § 20.904 (a)(3).  
Failure to consider submitted argument and/or evidence, or 
the failure to afford the veteran the right to have newly 
submitted medical evidence considered by the agency of 
original jurisdiction (AOJ) in the first instance is a denial 
of due process.  In this case, the veteran was denied due 
process of law as a result of the Board's failure to consider 
relevant information she submitted in support of her claim 
for service connection for PTSD.  

Here, the veteran reported in September 2003 that while 
stationed at MCAS El Toro, she and her spouse had received 
counseling from "El Toro California family services" 
(presumed to be MCAS El Toro Family Services) following the 
veteran's reported sexual assault.  As required by the August 
2006 Board remand, letters from the AMC dated in December 
2006 and February 2007 requested that the veteran submit the 
date/dates that she and her spouse had received counseling 
through Family Services.  On March 20, 2007, the AMC received 
a statement from the veteran, dated in February 2007, in 
which she reported that she and her spouse had received 
counseling at MCAS El Toro Family Services in April 1998.  
The AMC also received an additional statement (VA Form 21-
0781a) from the veteran in which she described her claimed 
sexual assault.  

The Board finds, in particular, the veteran's February 2007 
statement, in which she identifies April 1998 as the date 
that she and her spouse received counseling from MCAS El Toro 
Family Services, to be relevant to her claim on appeal.  As 
this information was not associated with the claims file at 
the time of the Board's January 28, 2008 decision, that 
decision was not based on consideration of all the available 
evidence and should be vacated with respect to the denial of 
the claim for service connection for PTSD.  Consequently, the 
January 28, 2008 Board denial of the veteran's claim for 
service connection for PTSD is without force or effect.  


ORDER

The Board's January 28, 2008 decision with respect to the 
denial of service connection for PTSD is vacated.  


REMAND

As noted above, the veteran has identified that she and her 
spouse received counseling in April 1998 at MCAS El Toro 
Family Services.  The counseling took place following the 
veteran's reported sexual assault in February 1996 at the 
MCAS Tustin barracks.  The veteran has also reported that she 
has received post-service treatment from a "Dr. Kathleen 
Ward" in McAlester, Oklahoma.  

The Board notes that both MCAS El Toro and MCAS Tustin have 
been closed and are no longer operational.  Presumably, the 
MCAS El Toro Family Services facility is also no longer 
operational.  A review of the claims file reflects that the 
RO did request a search of "family counseling records" for 
the period July 1, 1997 to September 30, 1997.  No records 
were reportedly found.  In light of the veteran's most recent 
report of having received counseling at MCAS El Toro Family 
Services in April 1998, an additional search for any 
available counseling records which may have been retired or 
archived following the closure of MCAS El Toro should be 
undertaken.  See 38 C.F.R. § 3159(c)(2), (3) (2007).  
Likewise, the veteran should be requested to complete a 
proper medical release form (VA Form 21-4142) so that records 
associated with her treatment by Dr. Ward may also be 
obtained.  

Furthermore, the Board notes that VA has a duty to notify the 
claimant of the inability to obtain identified non-Federal or 
Federal records and what further action VA will take 
regarding the claimant's claim.  See 38 C.F.R. § 3.159(e)(1) 
(2007).  In the event that MCAS El Toro Family Services 
counseling records are not found or are otherwise 
unavailable, or that records from Dr. Ward are unavailable, 
the veteran should be provided written notified of this fact, 
and what, if any, additional action will be taken with 
respect to her claim on appeal.  

Accordingly, this matter is REMANDED for the following 
action:

1.  A search should be conducted for any 
available records associated with the 
veteran's reported counseling in April 
1998 at MCAS El Toro Family Services.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c)(2) (2007) 
as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The veteran should be sent a letter 
requesting that she provide a release of 
medical information (VA Form 21-4142) for 
any available medical records she wishes 
the AOJ to obtain, in particular, all 
medical records from Dr. Kathleen Ward in 
McAlester, Oklahoma.  The AOJ must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(e)(2) regarding requesting 
records from non-Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  In the event of the unavailability of 
MCAS El Toro Family Service counseling 
records or other medical records 
identified by the veteran, the veteran 
should be provided written notified of 
this fact, and what, if any, additional 
action will be taken with respect to her 
claim on appeal.  38 C.F.R. 
§ 3.159(e)(1).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim for service connection for PTSD 
should be readjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the veteran must be furnished an 
appropriate supplemental statement of the 
case (SSOC) and afford the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


